Filed 6/27/13 P. v. Hernandez CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A136580
v.
JUAN O. HERNANDEZ,                                                   (Alameda County
                                                                     Super. Ct. No. H52078)
         Defendant and Appellant.

         Juan O. Hernandez (appellant) was convicted, following a jury trial, of driving
under the influence of alcohol. On appeal, he contends the trial court abused its
discretion when it admitted into evidence the results of the preliminary alcohol screening
(PAS) tests he was given. We shall affirm the judgment.
                                      PROCEDURAL BACKGROUND
         Appellant was charged by information with one count of felony driving under the
influence of alcohol, with the additional allegation that he had suffered three prior driving
under the influence (DUI) convictions (Veh. Code, §§ 23152, subd. (a); 23550;
23550.5),1 and one count of possession of metal knuckles (Pen. Code, § 21810).
         Following a trial, the jury found appellant guilty of the DUI offense and not guilty
of possession of metal knuckles. Appellant waived a jury trial on the prior conviction
allegations and the trial court found them to be true.



         1
        All further statutory references are to the Vehicle Code, unless otherwise
indicated.


                                                             1
       On August 24, 2012, the trial court sentenced appellant to one year, four months in
state prison.
       On September 12, 2012, appellant filed a notice of appeal.
                               FACTUAL BACKGROUND
       Santos Romo, a California Highway Patrol officer assigned to the Castro Valley
office, testified that, on February 12, 2012, at approximately 2:15 a.m., he was on patrol
when he noticed a green Ford Explorer traveling in a “serpentine fashion,” i.e., moving
side to side into and out of lanes on the freeway.2 Romo initiated a traffic stop of the
vehicle, activating the red and blue lights on his patrol car. The driver was slow to
respond, but eventually pulled over to the side of the freeway. Romo then contacted the
driver of the vehicle, whom he identified as appellant.
       The first thing Romo noticed when he approached appellant was that appellant had
a clear bottle between his legs that was partially filled with a red substance. Romo also
noticed that appellant “was somewhat confused, unaware of what was going on. He had
red watery eyes, and I detected the odor of alcoholic beverage exhibiting [sic] from the
vehicle.” Romo asked appellant whether he had been drinking and appellant said, “a
little bit.” As he spoke, appellant slurred his words. Romo had appellant exit his vehicle
and then asked a series of questions as part of his investigation. When he asked whether
appellant was sick or injured, appellant said he had head pain. “He said he took alcohol
for medication and ibuprofen.”
       Romo then administered the first of four field sobriety tests to appellant: the
horizontal gaze nystagmus test, which required appellant to follow Romo’s finger with
his eyes. Appellant failed the test in that he “displayed all six clues” of possible
impairment, which involved his eyes jerking at different angles. Romo next administered
the one-leg stand, which required appellant to stand on one foot and count while looking
down at his toe. Appellant failed this test also in that he demonstrated all four “clues”


       2
        A two-minute video recording of the weaving Ford Explorer Romo had observed
and videotaped was played for the jury at trial.


                                              2
that he might be impaired including putting his foot down, swaying side to side, using his
arms for balance, and hopping.
       Romo then administered the finger count, which required appellant to touch each
of his four fingertips with his thumb while counting to four and back to one. Appellant
failed this test too: “[h]e completed four sets incorrectly just counting randomly with
different fingers and different counts. . . . And also he utilized the pads of his fingers”
rather than the tips. Romo administered a final test, the Romberg test, which required
appellant to estimate when 30 seconds had elapsed. Appellant guessed that 30 seconds
had passed after 16 seconds.
       Finally, Romo had appellant blow twice into a PAS device, at 2:32 a.m. and
2:34 a.m. His breath registered a blood alcohol content of 0.16 after the first test and
0.15 after the second test.
       Romo arrested appellant and, during a search, found a belt with metal knuckles
serving as the buckle. Romo then transported appellant to Santa Rita jail, where he was
given a blood test.
       Phlebotomist Jessica Hernandez testified that she drew two vials of blood from
appellant on February 12, 2012, at 3:26 a.m., at Santa Rita jail.
       Tisa Baumgartner, a forensic toxicologist with Forensic Analytical Sciences,
testified that she analyzed the two samples of appellant’s blood. The blood alcohol
content of both samples was measured at 0.132.
                                       DISCUSSION
                        Admission of the PAS Test Results at Trial
       Appellant contends the trial court abused its discretion when it admitted into
evidence the results of his PAS test. According to appellant, the results were
inadmissible because Officer Romo did not comply with title 17 of the California Code of




                                              3
Regulations (Cal. Code Regs., tit. 17, § 1215 et seq.),3 in that Romo failed to advise him
that he had the right to refuse to take the PAS test.4
       Section 23612 authorizes law enforcement officers to use the PAS as a field test to
determine the concentration of alcohol in a person’s breath sample in order to establish
reasonable cause to believe a person was driving under the influence. (§ 23612,
subd. (h).) Under section 23612, subdivision (i), if an officer decides to use a PAS test,
the officer must advise the person that he or she is requesting that person to take the PAS
test “to assist the officer in determining if that person is under the influence of alcohol or
drugs, or a combination of alcohol and drugs. The person’s obligation to submit to a
blood, breath, or urine test, as required by this section, for the purpose of determining the
alcohol or drug content of that person’s blood, is not satisfied by the person submitting to
a [PAS] test. The officer shall advise the person of that fact and of the person’s right to
refuse to take the [PAS] test.” (Italics added.)
       In People v. Williams (2002) 28 Cal.4th 408, 417 (Williams), the California
Supreme Court held that, since the central question is whether PAS tests are reliable, such
“results are admissible upon a showing of either compliance with title 17 or the
foundational elements of (1) properly functioning equipment, (2) a properly administered
test, and (3) a qualified operator . . . .” In reaching this conclusion, the court recognized
that the exclusion of relevant evidence is barred by the California Constitution’s Right to
Truth in Evidence provision (Cal. Const., art. I, § 28, subd. (d)), unless otherwise
compelled by the United States Constitution. (Williams, at p. 415.)

       3
          “ ‘Title 17 establishes procedures for determining “the concentration of ethyl
alcohol in samples of blood, breath, urine, or tissue of person involved in traffic accidents
or traffic violations.” ’ [Citations.] Among other things, the regulations include
standards for licensing and operation of laboratories, procedures for breath-alcohol
analysis, and performance of instruments used to analyze breath-alcohol levels.” (Roze v.
Department of Motor Vehicles (2006) 141 Cal.App.4th 1176, 1181, fn. 1.) All further
references to title 17 are to the California Code of Regulations.
        4
          Officer Romo testified that he did not admonish appellant of his right to refuse to
take the PAS test because he believed that, since appellant was on probation, such an
admonition was not required.


                                              4
       Here, appellant does not claim that the PAS test results were irrelevant. (See
Williams, supra, 28 Cal.4th at p. 415.) Nor does he argue that the PAS equipment was
not “properly functioning” or that the test was not administered by “a qualified operator.”
(Id. at p. 417.) He argues only that Romo’s failure to inform him of his right of refusal
means that the PAS test was not “properly administered,” as is required by Williams in
the absence of substantial compliance with title 17. (Ibid.)
       We find unpersuasive appellant’s narrow reading of Williams. Such an
interpretation is not reconcilable with the Williams court’s statement that it is the
reliability of the PAS test that is the key question in determining its admissibility. (See
Williams, supra, 28 Cal.4th at pp. 417–418.) Here, it is undisputed that the PAS test
given to appellant was reliable. Nor is appellant’s interpretation of Williams consistent
with its holding: that PAS test results were properly admitted despite deficiencies in the
administration of the test. (See ibid. [PAS test results were reliable even though
equipment was not tested with frequency demanded by regulations and officer did not
observe defendant for requisite time period before administering test].)
       We also find unpersuasive appellant’s reliance on People v. Jackson (2010)
189 Cal.App.4th 1461 (Jackson), in which Division Three of this district held that
evidence of the defendant’s refusal to take a PAS test should not have been presented to
the jury. The court reasoned: “As a matter of simple logic, it makes little sense to grant a
right of refusal yet allow the prosecution to admit evidence of that refusal to establish
consciousness of guilt.” (Id. at p. 1467.) The issue and holding in Jackson are not
relevant to the issue here, which involves the officer’s failure to admonish appellant in
the first instance that he had the right to refuse to take the test.
       In any event, even were we to find that the court abused its discretion in admitting
the results of the PAS test into evidence, any possible error was plainly harmless because
it is not reasonably probable that a result more favorable to appellant would have been
reached had this evidence not been admitted. (See People v. Watson (1956) 46 Cal.2d
818, 836 (Watson); accord, Jackson, supra, 189 Cal.App.4th at pp. 1469–1470 [applying



                                                5
Watson standard of error to question whether improper admission of evidence that
defendant refused to take PAS test was prejudicial].)
       An abundance of evidence of appellant’s guilt, independent of the PAS test results,
was admitted at trial. Importantly, a blood test administered about an hour after appellant
took the PAS test showed an alcohol level of 0.132 percent. This result, while lower than
the 0.16 and 0.15 earlier obtained from the PAS test, nonetheless demonstrated that
appellant’s blood alcohol content was significantly in excess of the legal limit of 0.08
percent more than an hour after Officer Romo stopped him on the freeway.
       The jury also watched a videotape of appellant weaving between lanes and of his
slowness to respond to Romo’s signal to pull over. In addition, when stopped, appellant
had a partially filled bottle of alcohol between his legs and admitted that he had been
drinking. Romo further observed that appellant had red watery eyes, smelled like
alcohol, and was slurring his words. He appeared to be confused and unaware of what
was happening. Appellant also failed all four of the field sobriety tests Romo
administered.
       Appellant attempts to split hairs about the significance of the results for each field
sobriety test he was given and also claims that his asserted head pain could have
explained his symptoms and performance on the field sobriety tests. Head pain, however,
clearly cannot explain all of appellant’s symptoms and responses. Nor can it explain his
elevated blood alcohol level of 0.132 at 3:26 a.m., over an hour after Romo first
contacted him.
       Accordingly, any possible error in admission of the PAS test results at trial was
harmless. (See Watson, supra, 46 Cal.2d at p. 836.)5


       5
         Appellant summarily asserts, for the first time in his reply brief that “denying
him his right to refuse the PAS test and using those test results against him is analogous
to abrogating his 5th Amendment right not to testify, to remain silent, to not incriminate
himself. And because a federal constitutional right is implicated, the trial court was
compelled to exclude the PAS test results.” He also argues, again for the first time in his
reply brief, that any error should be judged by the standard for federal constitutional
error. (See California v. Chapman (1967) 386 U.S. 18, 24 (Chapman).)


                                              6
                                    DISPOSITION
      The judgment is affirmed.




                                               _________________________
                                               Kline, P.J.


We concur:


_________________________
Haerle, J.


_________________________
Lambden, J.




        We will not address appellant’s abbreviated constitutional arguments, which were
not raised in his opening brief. (See People v. Adams (1990) 216 Cal.App.3d 1431, 1441,
fn. 2 [issues raised for first time in reply brief generally will not be considered on
appeal]; accord, Crowley Maritime Corp. v. Boston Old Colony Ins. Co. (2008)
158 Cal.App.4th 1061, 1072; see also In re Marriage of Falcone & Fyke (2008)
164 Cal.App.4th 814, 830 [treating contentions not supported by “cogent legal argument
or citation of authority” as waived].) Moreover, even were we to consider the alleged
error under the Chapman standard, given the strength of the other evidence of guilt, such
an error would be harmless beyond a reasonable doubt. (See Chapman, supra, 386 U.S.
at p. 24.)


                                           7